Case 2:20-cv-13014-GAD-DRG ECF No. 59-2, PagelD.832 Filed 03/17/21 Page 1 of 10

EXHIBIT A
Case 2:20-cv-13014-GAD-DRG ECF No. 59-2, PagelD.833 Filed 03/17/21 Page 2 of 10

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
CARDELL SANDERS, JR.,
Plaintiff, Case No. 20-cv-13014
VS. Judge: Drain

GENESEE COUNTY, PAUL WALLACE, JAY PARKER, JOE LEE, JOHN DOE
1, CHARTER TOWNSHIP OF FLINT, SHANA MCCALLUM, SEAN POOLE,
LACEY LOPEZ, ALEX MINTO, JOHN DOE 2, DAVID LEYTON, and JANET
MCLAREN,

 

Defendants,
And
GENESEE COUNTY,

Counter-Plaintiff.

RULE 26(f) REPORT

CELESTE M. DUNN (P61819) BARNEY R. WHITESMAN (P30526)
Attorney for Plaintiff Attorney for Genesee County Defendants
PO Box 230 1121 S. Grand Traverse
Clarkston, MI, 48347 Flint, MI, 48502
(248) 701-3467 (810) 239-1430
celestemdunnplec@gmail.com secretarywhitesman@aol.com

 

 

RHONDA R. STOWERS (P64083)
Plunkett Cooney

Attorney for Flint Township Defendants
111 E. Court St, Ste 1B

Flint, MI, 48502

(810) 232-3169

rstowers(@plunkettcooney.com

1. 26(f) Conference was conducted by phone on February 15, 2021.
Celeste Dunn, Barney Whitesman, and Rhonda Stowers participated.

as BACKGROUND OF THE ACTION:
Case 2:20-cv-13014-GAD-DRG ECF No. 59-2, PagelD.834 Filed 03/17/21 Page 3 of 10

Plaintiff alleges that his dogs were wrongfully seized, that excessive force
was used, that his due process rights were violated, and that he is wrongfully
prosecuted and subject to an action for forfeiture of the dogs.

Genesee County Defendants deny the allegations and contend that the
animals were lawfully rescued from Plaintiffs criminal abuse. Defendant,
Counter-Plaintiff Genesee County has a pending Counterclaim to recoup the cost
of lodging and care of the dogs. Flint Township Defendants also deny the
allegations.

Plaintiff says: Please see Plaintiff's First Amended Complaint and Proposed
Second Amended Complaint. This Rule 26(f) Conference occurred prior to the
receipt of e-mails between the Flint Township Defendant(s) and Genesee County
Defendant(s) which have a material effect on the proposed discovery timing, as
there is a pending Motion to Amend the First Amended Complaint and Motion for
Reconsideration as a result of these e-mails.

Defendants say: Defendants deny Plaintiff's allegations. Genesee County
Defendants allege that Defendants lawfully rescued the dogs from Plaintiff’s
criminal abuse. Genesee County Defendants also deny that there is a basis to allow
Plaintiff to again amend. The facts upon which Plaintiff relies to request another

amendment only support Defendants and for the most part are not newly
Case 2:20-cv-13014-GAD-DRG ECF No. 59-2, PagelD.835 Filed 03/17/21 Page 4 of 10

discovered. The proposed amendment is futile and abstention is appropriate.
Plaintiff's proposed Second Amendment does not cure these deficiencies.

3. Plaintiff filed for leave to file a Second Amended Complaint.
Defendants oppose the motion.

4. No admissions of facts or stipulations to the authenticity of documents
at this time.

5.  Plaintiff’s disclosures: See Exhibit A.

Genesee County Defendants’ disclosures: See Exhibit B. All disclosures
are subject to the attorney-client privilege, deliberative process privilege, and other
privilege.

Flint Township Defendants’ disclosures: See Exhibit C.

6. The parties intend to depose:

1. Plaintiff intends to depose: Genesee County agents and/or employees
and/or independent contractors and/or keepers of the records; Flint Township
agents and/or employees and/or independent contractors and/or keepers of the
records; all named defendants; all witnesses listed by any defendant; other Flint
Township residents. Plaintiff has offered to start scheduling deposition dates in
May/June with no response from the Genesee County Defendants. A stay may be

requested depending on the Court’s ruling on pending motions.
Case 2:20-cv-13014-GAD-DRG ECF No. 59-2, PagelD.836 Filed 03/17/21 Page 5 of 10

ii. Genesee County Defendants intend to depose: Plaintiff and any
witness listed by Plaintiff, Plaintiffs neighbors, agents of the Flint Township
Police Department. There may be a need for other depositions. Genesee County
Defendants’ counsel three times requested proposed dates for Plaintiff's
deposition, without receiving dates in response from Plaintiff's lawyer.

iii. Flint Township Defendants do not currently anticipate additional
depositions aside from those listed by Plaintiff and Co-Defendants, but will
promptly notify attorneys of record if discovery reveals such a need.

iv. The parties agreed that each side may depose up to 15 witnesses
without seeking leave i.e., Plaintiff 15; Genesee County Defendants 15; Flint
Township Defendants 15.

V. Motions will be filed for leave to depose more than the stipulated
number unless all parties stipulate to additional depositions.

7.

i. No party intends to serve in excess of 25 interrogatories at this time.

ii. | Pursuant to FR Civ P 33(a)(1), Defendants state that each Defendant
and Plaintiff is entitled to serve up to 25 interrogatories per party without leave of
the Court.

iii. Plaintiff says that that Genesee County Defendants are collectively

limited to 25 interrogatories and that the Flint Township Defendants are also
Case 2:20-cv-13014-GAD-DRG ECF No. 59-2, PagelD.837 Filed 03/17/21 Page 6 of 10

collectively limited to 25 interrogatories. Otherwise 25 interrogatories for Plaintiff
may be insufficient.

8. Expert testimony may be from veterinary experts and/or experts on
animal control and/or police procedure. Damage experts may also be necessary. No
other experts are contemplated at this time.

9. There may be claims of privilege, confidentiality, security concerns,
and for protection of trial-preparation materials, and identities of employees and
their contact information. These are the only known potential discovery issues at
this time. Plaintiff states a stay may be required dependent upon the outcome of
the pending motions.

10. Defendants say that a management plan is unnecessary. Plaintiff
states it is too early to tell.

The parties request that discovery be allowed to continue until thirty (30)
days prior to the deadline for filing dispositive motions.

11. Defendants request that Plaintiff carefully review the records and
dismiss. The Flint Township Defendants have requested a settlement demand.

Plaintiff has not made a settlement demand.

12. The parties are unsure of what motions may be filed other than to
amend, compel discovery, for dismissal on the pleadings, summary judgment,

motions in limine, sanctions, and motions for protective order. Plaintiff may seek a

5
Case 2:20-cv-13014-GAD-DRG ECF No. 59-2, PagelD.838 Filed 03/17/21 Page 7 of 10

stay of these proceedings dependent upon the Court’s disposition of the current
pending motion for reconsideration. Genesee County Defendants Leyton and
McLaren have a pending motion to dismiss. Plaintiff has pending a Motion For
Leave To File a Second Amended Complaint and a Motion For Reconsideration.
Defendants oppose both motions for the reasons stated in Genesee County
Defendants’ pending Motion to Dismiss, briefs in opposition to the motions for
injunctive relief and in their Response to Plaintiff's Motion for Leave to Amend.

13. Either party may conduct discovery in any sequence pursuant to FR
Civ P 26(d)(2), except that Genesee County Defendants seek to depose Plaintiff
first because same was first requested.

Genesee County Defendants request that the depositions of Defendants
Leyton, McLaren, and other agents of the Genesee County Prosecutor’s Office
await decision on the Motion to Dismiss; and, if the Motion to Dismiss is granted,
those persons shall not be deposed.

Plaintiff disagrees with Defendant Genesee County Defendants’ position
that Defendants McLaren and/or Leyton shall not be deposed if their Motion to
Dismiss is granted.

Flint Township Defendants request that their right to depose Defendant

McLaren be reserved if the pending Motion to dismiss is granted and discovery
Case 2:20-cv-13014-GAD-DRG ECF No. 59-2, PagelD.839 Filed 03/17/21 Page 8 of 10

reveals same is necessary. Genesee County Defendants reserve decision as to
whether they will object.

14. Discovery should be conducted on liability and damages. There is no
requirement that same be conducted in phases or limited or focused on particular
issues, except that Genesee County Defendants request that Plaintiff be deposed
first because they first requested his deposition.

15. At this time, the parties do not request changes to the limitations on
discovery imposed by these rules or local rule, except as otherwise noted.

16. Initial disclosure of potential witnesses and/or exhibits which may be
adduced at trial: See Exhibit A for Plaintiff, Exhibit B for Genesee County
Defendants, and Exhibit C for Flint Township Defendants.

LZ.

1. Plaintiff requests that due to the dynamic nature of this case, pending
motions, criminal matters and e-mails just disclosed, that June 1, 2021 is an overly
ambitious date; and that a more realistic witness and exhibit cut-off date is August
31, 2021.

ii. | Genesee County Defendants deny that there is anything dynamic
about this case. The information that Plaintiff alleges for the most part is not new
and only supports Genesee County Defendants and the pending motion to dismiss

Genesee County Defendants Leyton and McLaren. Genesee County Defendants
Case 2:20-cv-13014-GAD-DRG ECF No. 59-2, PagelD.840 Filed 03/17/21 Page 9 of 10

request that further pre-trial disclosures required by Rule 26(a)(3), including the
filing and serving of witness and exhibit lists and serving actual exhibits, be
completed by June 1, 2021, with witnesses and exhibits discovered after that date
promptly disclosed to allow discovery regarding same by opposing parties.

Flint Township Defendants take no position and rely on the Court’s
discretion.

18. Genesee County Defendants request that discovery shall be completed
by August 31, 2021.

Plaintiff requests: Due to the dynamic nature of this case, and that there are
pending motions and criminal matters and e-mails just disclosed, Plaintiff believes
that is an overly ambitious date. A more realistic date is November 30, 2021.

Flint Township Defendants do not object to November 30, 2021.

19. Genesee County Defendants again state that there is nothing dynamic
about this case and request that dispositive motions shall be filed by October 1,
2021, but can live with November 30, 2021 if the Court is so inclined.

Plaintiff requests January 15, 2022 for dispositive motion filed by date.

Flint Township Defendants do not object to January 15, 2022.

20. The parties are willing to engage in facilitative mediation pursuant to
LR 16.4, but have not agreed to case evaluation pursuant to LR 16.5 and MCR

2.403.
Case 2:20-cv-13014-GAD-DRG ECF No. 59-2, PagelD.841 Filed 03/17/21 Page 10 of 10

 

 

 

 

Date:

Celeste Dunn

Attorney for Plaintiff
Date:

Barney R. Whitesman

Attorney for Genesee County Defendants
Date:

 

 

Rhonda Stowers
Attorney for Flint Township Defendants
